BOXD, J.—
Conformably to the opinion which was filed in the case of Mayor and City Council vs. Charles W. Simpson et al., I still hold that the City is proceeding properly in condemnation under the name of the Mayor and City Council in conformity with sub-section 4 of Section 6 of the Charter, entirely irrespective of the specific provision in the Act of 1908, Chapter 188. Accordingly I conclude that the defeat of the Civic Center Loan does not, as wa,s argued, destroy all legal power of the City to proceed with the development of the area as a square or open parked space, if it is able to do so from the general tax levy or otherwise.
I also rule against the contention that the proceeding is wrong because it unites all interests in the property for one trial before one jury. The statute Is to be construed, I think, as providing for a single proceeding for each physical division or lot, in which proceedings all interests in the lot are to tie valued. If there is a ground rent underlying more than one lot then there must be a valuation of the portion under each, just as there must he an apportionment when only a portion of the area subject to the rent is taken for an improvement, as is frequently the case.
The demurrer is overruled.